Case: 18-13349    Date Filed: 01/18/2019   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13349
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:18-cr-10003-JEM-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CARLOS ALBERTO CASTILLO SANDOVAL,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 18, 2019)

Before MARCUS, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Alfredo Izaguirre, appointed counsel for Carlos Sandoval in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 18-13349    Date Filed: 01/18/2019   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Sandoval’s conviction and sentence are AFFIRMED.




                                         2